DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-16 of Applicant’s reply, filed 12/17/2021, with respect to the rejections of claims 2, 4-10, and 21-23 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 2, 4-10, and 21-23 under 35 U.S.C. § 103 have been withdrawn. 

Applicant's arguments filed 12/17/2021 with respect to the rejections of claims 12-13 and 15-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant contends that claims 12 and 13 are allowable “for basically the same reasons as claims 5 and 23” (see pages 12-13 of Applicant’s reply). However, claims 5 and 23 recite different limitations from claims 12 and 13.
Claims 5 and 23 recite that “the acceleration limit value being set by setting a first acceleration limit value that is increased correspondingly with an increase in the speed limit, setting a second acceleration limit value that is increased correspondingly with an increase in a difference in speed between the speed limit and a host-vehicle speed, and selecting the lower of the first acceleration limit value and the second acceleration limit value as the acceleration limit value” (claim 5; similarly recited but not verbatim in claim 23). 
Conversely, this limitation is absent from claims 12 and 13. Rather, claims 12 and 13 recite, in the relevant part, “the acceleration limit value being set to increase as the speed limit increases and 
Kustosch teaches the determination of the acceleration limit value amax via Equation 2, replicated below:


    PNG
    media_image1.png
    35
    440
    media_image1.png
    Greyscale


In Equation 2, vlim corresponds to the acquired speed limit (see [0013]-[0014] of Kustosch). As can be seen in Equation 2, the acceleration limit value amax increases as the speed limit vlim increases and decreases as the speed limit vlim decreases. 
As such, Applicant’s arguments regarding claims 12 and 13 are found unpersuasive, and the claims stand rejected as presented below in this Office action. 

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites “the acceleration limit value being set to increase as the speed limit of the travel path of the host vehicle is increases” (lines 9-10) (emphasis added). The word “is” in the claim appears to be erroneous and renders the limitation grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, claim 17 recites “a default speed limit derived using prior information from map data acquired during travel” in lines 4-5. Claim 17 depends from claim 15, which recites “a default speed limit derived by recognition of a road sign acquired during travel” in lines 4-5. 
It is unclear if the “default speed limit” recited in claim 17 is the same as the “default speed limit derived” recited in claim 15, or if the two are different elements. Moreover, if they are the same element, it is unclear in claim 17 if the default speed limit is derived from map data, recognition of a road sign, or both. 
Appropriate clarification is required. 

Regarding claim 20, claim 20 recites “a default speed limit derived using prior information from map data acquired during travel” in lines 4-5. Claim 20 depends from claim 18, which recites “a default speed limit derived by recognition of a road sign acquired during travel” in lines 4-5. 
It is unclear if the “default speed limit” recited in claim 20 is the same as the “default speed limit derived” recited in claim 18, or if the two are different elements. Moreover, if they are the same element, it is unclear in claim 20 if the default speed limit is derived from map data, recognition of a road sign, or both. 
Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kustosch et al. (United States Patent Application Publication No. US 2004/0049333 A1) [hereinafter “Kustosch”] in view of Stahlin (DE 102012104069 B3) [note that the English language translation being relied upon herein was attached to the previous Office action dated 9/23/2021].

Regarding claim 12, Kustosch teaches a target vehicle speed generation method for generating a target vehicle speed of a host vehicle in accordance with a speed limit of a travel path of the host vehicle (see Abstract, [0003], and [0013]-[0014]), the target vehicle speed generation method comprising:
acquiring the speed limit of the travel path of the host vehicle during travel (see [0014]);
generating a target acceleration in accordance with the speed limit (see [0015]-[0025] and [0033]-[0044]); and

the acceleration limit value being set to increase as the speed limit increases and decrease as the speed limit decreases (see Equation 2 and [0018]-[0023]).

Kustosch does not expressly teach during the acquiring of the speed limit of the travel path of the host vehicle, when it is impossible to acquire the speed limit from road signs or from map data during travel, the speed limit is determined on the basis of traffic flow information estimated from a plurality of items of peripheral vehicle position information obtained from onboard sensors.
Stahlin generally teaches a method for providing a speed recommendation to a vehicle (see [0001]). Stahlin teaches the speed limit of the road during travel can be determined from road signs or from a map database (see [0018]). Stahlin teaches that when these means cannot be used to determine a speed limit for the road section the vehicle is traveling on, the speed limit is determined as a function of the speeds of the vehicles traveling around the host vehicle such that traffic flow is maintained (see [0017]-[0027]). Stahlin teaches this allows the vehicle to still determine a desired speed when other means of determining the speed limit fail and can be used with any known system for speed control (see [0015]-[0019]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Kustosch such that during the acquiring of the speed limit of the travel path of the host vehicle, when it is impossible to acquire the speed limit from road signs or from map data during travel, the speed limit is determined on the basis of traffic flow information estimated from a plurality of items of peripheral vehicle position information obtained from onboard sensors, in view of Stahlin, as Stahlin teaches a method for doing so that allows the vehicle to continue observing a desired speed limit even when other means of determining the speed limit fail. 

Claims 13, 15-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kustosch and Stahlin, as applied to claim 12 above, and further in view of Hudi et al. (DE 19938266 A1) [hereinafter “Hudi”] [note that the English language translation being relied upon herein was attached to the previous Office action dated 9/23/2021].

Regarding claim 13, the combination of Kustosch and Stahlin, as applied to claim 12 above, teaches a target vehicle speed generation method for generating a target vehicle speed of a host vehicle in accordance with a speed limit of a travel path of the host vehicle (see Abstract, [0003], and [0013]-[0014] of Kustosch), the target vehicle speed generation method comprising:
acquiring the speed limit of the travel path of the host vehicle during travel (see [0014] of Kustosch and [0015]-[0027] of Stahlin);
generating a target acceleration in accordance with the speed limit (see [0015]-[0025] and [0033]-[0044] of Kustosch); and
limiting the target acceleration so as not to exceed an acceleration limit value (see [0018]-[0023] and [0036]-[0044] of Kustosch),
the accelerating limit value being set to increase as the speed limit of the travel path of the host vehicle is increases and decrease as the speed limit of the travel path of the host vehicle decreases (see Equation 2 and [0018]-[0023] of Kustosch).

The combination of Kustosch and Stahlin does not expressly teach during the acquiring of the speed limit of the travel path of the host vehicle, when a plurality of speed limits are acquired during travel, the lowest value of the plurality of speed limits is selected as the speed limit of the travel path of the host vehicle. 

As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kustosch and Stahlin such that during the acquiring of the speed limit of the travel path of the host vehicle, when a plurality of speed limits are acquired during travel, the lowest value of the plurality of speed limits is selected as the speed limit of the travel path of the host vehicle, in view of Hudi, as Hudi teaches a method that does so allows for maximum security in travel by using the minimum acquired speed limit when a single speed limit cannot be unequivocally determined.  

Regarding claim 24, the combination of Kustosch, Stahlin, and Hudi, as applied to claim 13 above, teaches during the acquiring of the speed limit of the travel path of the host vehicle, when a plurality of speed limits are acquired during travel, the lowest value of the plurality of speed limits is selected as the speed limit of the travel path of the host vehicle (see [0013]-[0016] of Hudi and the rejection of claim 13 above). 

Regarding claim 15, the combination of Kustosch, Stahlin, and Hudi further teaches the plurality of speed limits includes a default speed limit derived by recognition of a road sign acquired during travel (see [0014] of Kustosch and [0018] of Stahlin). 

Regarding claim 16, the combination of Kustosch, Stahlin, and Hudi further teaches the plurality of speed limits includes a default speed limit derived using prior information from map data acquired during travel (see [0018] of Stahlin). 

Regarding claim 17, the combination of Kustosch, Stahlin, and Hudi further teaches the plurality of speed limits further includes a default speed limit derived using prior information from map data acquired during travel (see [0018] of Stahlin). 

Regarding claim 18, the combination of Kustosch, Stahlin, and Hudi further teaches the plurality of speed limits further includes a default speed limit derived by recognition of a road sign acquired during travel (see [0014] of Kustosch and [0018] of Stahlin). 

Regarding claim 19, the combination of Kustosch, Stahlin, and Hudi further teaches the plurality of speed limits includes a default speed limit derived using prior information from map data acquired during travel (see [0018] of Stahlin). 

Regarding claim 20, the combination of Kustosch, Stahlin, and Hudi further teaches the plurality of speed limits further includes a default speed limit derived using prior information from map data acquired during travel (see [0018] of Stahlin). 

Allowable Subject Matter
Claims 2, 4-10, and 21-23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669